Title: To Thomas Jefferson from Edmond Charles Genet, 17 November 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M
New york. le 17. 9bre. 1793. l’an 2. de la Repe.

J’ai reçu la lettre que vous m’avés fait l’honneur de m’écrire le 10 de ce mois sur les formalités a observer de la part de nos Consuls lorsqu’ils auront a prononcer sur la validité de prises reclamées comme ayant été faites dans la Jurisdiction des Etats unis. Je leur transmettrai cette pièce, M., et Je vous la renvoye afin que; vous ayés la bonté d’y apposer votre signature.
